DETAILED ACTION
	This is in response to the Applicant's preliminary amendments filed on 24 April 2019 in which claims 21-40 are currently pending and claims 1-20 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement, filed on 24 April 2019, 16 December 2019, 07 October 2020, 21 May 2021, have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Abdelmonem et al. (PG Pub US 2015/0319763 A1) discloses detecting an interferer having a periodic time of recurrence and a periodic spectral frequency range, identifying a spectral segment of a plurality of spectral segments of a wideband radio system having a time of occurrence and an operating frequency range that overlaps with the periodic time of recurrence and the periodic spectral frequency range of the interferer, identifying a communication device utilizing the spectral segment for transmitting data in accordance with a segment schedule assigned to the communication device, and generating an updated segment schedule by modifying the segment schedule of the communication device to avoid utilizing an affected portion of 
Ibrahim et al. (PG Pub US 2009/0302966 A1) discloses optimal frequency planning for an integrated communication system with multiple receivers may include adjusting a center frequency of a low IF signal to reduce interference by a second order interference signal.
Allowable Subject Matter
Claims 21-40 are allowed. The cited prior art alone or in combination fail to teach or make obvious on the following when considered in combination with other limitations in the claim: “excluding one or more sub-carriers from the OFDMA signaling to create a frequency gap; determining a center frequency of the non-OFDMA signaling such that the center frequency is within the frequency gap; and selecting a modulation and coding scheme to be used for the OFDMA signaling based on a first signal-to-interference value, wherein the non-OFDMA signaling acts as interference to the OFDMA signaling” as recited in independent claims 21, 31, 32, 40.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664.  The examiner can normally be reached on Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE T DUONG/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        06/29/2021